            Case 2:17-cr-00216-SMJ         ECF No. 79       filed 12/01/20      PageID.353 Page 1 of 3
 PROB 12C                                                                             Report Date: December 1, 2020
(6/16)

                                       United States District Court                                         FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                                   Dec 01, 2020
                                          Eastern District of Washington                               SEAN F. MCAVOY, CLERK



                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Benjamin L. Higgins                       Case Number: 0980 2:17CR00216-SMJ-1
 Address of Offender:                      Wellpinit, Washington 99040
 Name of Sentencing Judicial Officer: The Honorable Salvador Mendoza, U.S. District Judge
 Date of Original Sentence: January 28, 2020
 Original Offense:        Felon in Possession of a Firearm and Ammunition, 18 U.S.C. §§ 922(g)(1), 924(a)(2)

 Original Sentence:       Prison - 30 months;                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Earl A. Hicks                      Date Supervision Commenced: January 30, 2020
 Defense Attorney:        Federal Defender’s Office          Date Supervision Expires: January 29, 2023


                                          PETITIONING THE COURT

To issue a WARRANT and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 11/10/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

             4          Mandatory Condition #1: You must not commit another federal, state or local crime.

                        Supporting Evidence: On November 25, 2020, Benjamin Higgins is alleged to have
                        violated mandatory condition 1 by being arrested by the Cheney Police Department. Mr.
                        Higgins was charged with residential burglary - domestic violence, case 1-20-001128.

                        On December 1, 2020, the undersigned officer reviewed Cheney Police Department’s field
                        case reports relative to Mr. Higgins’ arrest on November 25, 2020. According to the reports,
                        at approximately 10 p.m., on November 25, 2020, law enforcement officers were dispatched
                        to a burglary in progress. While responding to the address, dispatch provided a description
                        of the vehicle leaving the scene to the officers. The law enforcement officers observed the
                        vehicle matching the description and activated their lights and sirens in their fully marked
                        patrol car in order to initiate a traffic stop. At first the vehicle refused to pull over, but
                        eventually stopped and the officers identified Mr. Higgins as the operator and sole occupant
                        of the vehicle.
      Case 2:17-cr-00216-SMJ           ECF No. 79        filed 12/01/20      PageID.354 Page 2 of 3
Prob12C
Re: Higgins, Benjamin L.
December 1, 2020
Page 2

                     Following the interview with the victim and Mr. Higgins, and the investigation of the
                     residential burglary, it was determined that Mr. Higgins forced his way into the residence
                     by kicking the front door and breaking the locking mechanisms. Furthermore, while in the
                     residence, Mr. Higgins forcibly removed a mounted television from the wall and took the
                     property outside when he left as the victim called 911. Mr. Higgins was arrested, transported
                     to the Spokane County Jail, and booked for the aforementioned crime.

                     On February 6, 2020, Benjamin Higgins signed his judgment for case number 2:17CR00216-
                     SMJ-1, indicating he understood all conditions ordered by the Court. Specifically, Mr.
                     Higgins was made aware by his U.S. probation officer that he must not commit another
                     federal, state or local crime.


          5          Special Condition #3: You must abstain from the use of illegal controlled substances, and
                     must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                     no more than 6 tests per month, in order to confirm continued abstinence from these
                     substances.

                     Supporting Evidence: It is alleged that Mr. Higgins violated special condition 3 by failing
                     to report for scheduled urinalysis (UA) testing on November 17 and 25, 2020. This was
                     confirmed by the Pioneer Human Services UA attendance roster.

                     On February 6, 2020, Benjamin Higgins signed his judgment for case number 2:17CR00216-
                     SMJ-1, indicating he understood all conditions ordered by the Court. Specifically, Mr.
                     Higgins was made aware by his U.S. probation officer that he must report for random
                     urinalysis sampling as required.

                     On February 6, 2020, Mr. Higgins was placed on random urine testing with Pioneer Human
                     Services and was required to provide a sample when his assigned color was called. He failed
                     to report for testing on November 17 and 25, 2020.

The U.S. Probation Office respectfully recommends the Court issue a WARRANT and incorporate the violation(s)
contained in this petition in future proceedings with the violation(s) previously reported to the Court.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:      December 1, 2020
                                                                            s/Mark E. Hedge
                                                                            Mark E. Hedge
                                                                            U.S. Probation Officer
       Case 2:17-cr-00216-SMJ    ECF No. 79   filed 12/01/20    PageID.355 Page 3 of 3
Prob12C
Re: Higgins, Benjamin L.
December 1, 2020
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [X]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                               Signature
                                                               S
                                                               Sii
                                                                 ignature of Judicial Of
                                                                                      Officer
                                                                                       fffiiceer
                                                               12/01/2020

                                                               Date
